DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments with respect to rejection of the claims under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments with respect to the rejections of the claims under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Juneko Jackson on 8 November 2021.
Claims 3, 5, 6, 9, 10, and 13 have been amended as follows: 
3.	The handle device according to claim 1, outer side.
the emergency key, when inserted into the locking cylinder, can be guided past the handle in the operating position with a gap of at least 1 mm.
6. 	The handle device according to claim 1, wherein the locking cylinder is position such that the emergency key can perform a rotary movement of at least 1⁰ to 180⁰ when the locking cylinder is actuated.
9. 	The handle device according to claim 1, wherein a sensor element is operatively connected to the locking element in order to release the handle from the rest position in the direction of the operating position in the emergency by detecting an activation action of a user.
10.	The handle device according to claim 1, wherein the handle is mounted on the support element in such a way that the handle can be transferred from the rest position into the intermediate position, in which the handle is released for transfer into the operating position, by sensing an activation action of a user. 
13. 	A method for emergency actuation of a handle device for a movable part of a motor vehicle, the handle device being provided with 
a handle for actuating the movable part,
6Application no.: 16/341,420Docket no.: VOGEL.HUF.PT12 Amendment dated 10/21/2021a support element, on which the handle is mounted to be moveable between a rest position and an operating position, 
wherein in the rest position, the handle being 
in the operating position, the handle being movable out of an opening in the outer side of the movable part, 
the handle being operable in the operating position to open the movable part, 

and a locking cylinder for unlocking the movable part at least in an emergency, which can be brought into a mechanical operative connection with a locking system of the motor vehicle, 
wherein 
the method comprises the following steps:
a) detecting an activation action of a user on the handle in order to release the handle from the rest position in the direction of the operating position, 
a1) releasing a locking element which holds the handle in the rest position and establishes a connection of the handle to a drive device which moves the handle during normal operation between the rest position and the operating position, 
a2) transferring the handle from the rest position into an intermediate position, in which the handle is released for transfer into the operating position, 
b) gripping the handle, 
c) pulling the handle by a first pull movement to transfer the handle to the operating position, 
d) inserting an emergency key into the locking cylinder to unlock the movable part, 
e) pulling the handle to open the movable part by a second pull movement.

REASONS FOR ALLOWANCE
Claims 1-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-14 and 18.

claim 1, Lesueur and Wittwer, individually, fail to disclose the locking element releases the connection of the handle to the drive device so that the handle can tilt and/or swivel and/or jump open into an intermediate position independently; wherein in the intermediate position the handle can be transferred to the operating position by a first pull movement, in which the locking cylinder can be operated by an emergency key to unlock the locking system of the motor vehicle, and the handle can then open the door with a second pull movement. 
The examiner can find no motivation to modify the handle devices taught by Wittwer and Lesueur such that the locking cylinder releases the connection of the handle to the drive device so that the handle can move into an intermediate position, the handle can be transferred to the operating position by a first pull movement, and the handle can then open the door with a second pull movement, without destroying the intended structure and function of the handle devices disclosed by Wittwer and Lesueur and/or without use of impermissible hindsight.

In regards to claims 2-12 and 18, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Regarding claim 13, Wittwer and Lesueur, individually, fail to disclose transferring the handle from the rest position into an intermediate position, in which the handle is released for transfer into the operating position, pulling the handle by a first pull movement to transfer the handle to the operating position and pulling the handle to open the movable part by a second pull movement. 
The examiner can find no motivation to modify the methods for emergency actuation of a handle device taught by Wittwer and Lesueur to further comprise transferring the handle from the rest position into an intermediate position, pulling the handle by a first pull movement to the operating position, and pulling the handle to open the movable part by a second pull movement, without 

In regards to claim 14, the prior art fails to disclose each and every limitation of claim 13 from which the claim depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katagiri et al., US 8146393, discloses a handle that, in an intermediate position, can be transferred to an operating position by a first pull movement, in which a locking cylinder can be operated by a key to unlock a locking system of a motor vehicle and the handle can then open the door with a second pull movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675